PER CURIAM.
We affirm the denial of Vincent Philpot’s Florida Rule of Criminal Procedure 3.850 motion, although for grounds different than those stated by the trial court. The motion should have been summarily denied as untimely or successive. See Fla. R.Crim. P. 3.850(b), (f); see also Philpot v. State, 668 So.2d 243 (Fla. 3d DCA 1996). Even if an evidentiary hearing was appropriate, the record reflects no deficient performance of counsel or any resulting prejudice. See Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
Affirmed.